Exhibit 10.79

 

MERIDIAN TOWER

 

TULSA, OKLAHOMA

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

 

BETWEEN

 

TC MERIDIAN TOWER LP

 

AND

 

ENGLOBAL DESIGN GROUP, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

1.    The Premises    2 1.1.    Pre-Occupancy Improvements    2 1.2.   
Post-Occupancy Improvements    2 1.3.    Common Areas    2 1.4.    Building
Regulations    2 1.5.    Use Restrictions    2 1.6.    Relocation    3 1.7.   
Surrender of Premises    3 2.    Landlord Services; Maintenance    3 2.1.   
Landlord Services    3 2.2.    Interruptions ,    3 2.3.    Maintenance    4
2.4.    No Liens    4 3.    Rent and Security    4 3.1.    Base Rent    4 3.2.
   Operating Expense Increases    4 3.3.    Other Occupancy Costs    4 3.4.   
Late Fees    4 3.5.    Nature of Rent Obligations    5 3.7.    Tenant Review   
5 4.    Insurance    5 4.1.    Building Insurance    5 4.2.    Personal Property
Insurance    5 4.3.    Liability Insurance    5 4.4.    Waiver of Subrogation   
5 4.5.    Insurance Criteria    5 4.6.    Evidence of Insurance    5 4.7.   
Indemnity    6 4.8.    Increase in Insurance    6 5.    Loss of Premises    6
5.1.    Casualty    6 5.2.    Condemnation    7 6.    Default    7 6.1.   
Events of Default    7 6.2.    Default Remedies    8 6.3.    Termination of
Lease    8 6.4.    Termination of Possession    8 6.5.    Option to Perform    9
6.6.    No Waiver    9 6.7.    Security Interest    9 6.8.    Holding Over    9
7.    Assignments    9 7.1.    Landlord Transfer    9 7.2.    Tenant
Restrictions    9 7.3.    Consent Standards    10 7.4.    No Release/Waiver   
10 8.    Miscellaneous    10 8.1.    Force Majeure    10 8.2.    Notices    11
8.3.    Separability    11 8.4.    Amendments; Binding Effect    11 8.5.    No
Offer    11

 

i



--------------------------------------------------------------------------------

8.6.    Entire Agreement    11 8.7.    Waiver of Jury Trial    11 8.8.   
Governing Law    11 8.9.    Recording    12 8.10.    Joint and Several Liability
   12 8.11.    Landlord’s Fees    12 8.12.    Limitation on Landlord’s Liability
   12 8.13.    Brokerage    12 8.14.    Subordination    12

 

ii



--------------------------------------------------------------------------------

EXHIBIT 10.79

 

OFFICE LEASE

 

THIS OFFICE LEASE is entered into on January 24, 2004, by the Landlord and
Tenant identified below for office space located in the Meridian Tower building
located in Tulsa, Oklahoma.

 

Subject to the terms of this Lease, and in consideration of the Tenant’s
agreement to lease space in the Building, pay rent and fulfill all of its other
obligations under this Lease, Landlord leases to the Tenant, and the Tenant
leases from the Landlord, the Premises for the Term. The following defined terms
are used in capitalized form throughout this Lease:

 

“Base Rent” means the sum of $30,000, payable in full upon the execution of this
Lease.

 

“Building” means the Meridian Tower Building located at 5100 E. Skelly Drive,
Tulsa, Oklahoma 74135.

 

“Landlord” means TC Meridian Tower LP, Landlord is a limited partnership
organized under the laws of the State of Delaware. Landlord’s notice address for
purposes of this Lease, is 5100 E. Skelly Drive, Suite 100, Tulsa, Oklahoma
74135, and the address where Rent should be directed, is 5100 E. Skelly Drive,
Suite 100, Tulsa, Oklahoma 74135.

 

“Premises” means Suite 800 in the Building consisting of 10,055 rentable square
feet (as depicted on the floor plan attached as Exhibit “A” to this Lease).

 

“Rent” means Base Rent and all other sums that Tenant is required to pay to
Landlord pursuant to the terms of this Lease.

 

“Tenant” means ENGlobal Design Group, Inc. Tenant is a corporation organized
under the laws of the State of Texas. Tenant’s notice address for purposes of
this Lease is 600 Century Plaza Drive, Suite 140, Houston, Texas 77073, Attn:
William Coskey, Chief Executive Officer.

 

“Term” means January 23, 2004 through April 23, 2004, subject to adjustment and
earlier termination as provided in this Lease; provided that (a) Tenant may
extend the Term through May 31, 2004 by giving Landlord written notice and
paying additional Base Rent in the amount of $12,333 on or before April 23,
2004, (b) if Tenant extends under subparagraph (a) above, Tenant may extend the
Term through June 30, 2004 by giving Landlord written notice and paying
additional Base Rent in the amount of $10,000 on or before May 31, 2004, and (c)
if Tenant extends under subparagraphs (a) and (b) above, Tenant may extend the
term through July 31, 2004 by giving Landlord written notice and paying
additional Base Rent in the amount of $10,000 on or before June 30, 2004.

 

“Work” means the improvements that will be made to the Premises in connection
with this Lease as described in Section 1.1, if applicable.

 

All exhibits attached to this Lease are incorporated herein by this reference,
as follows:

 

Exhibit A

 

-

 

Floor Plan

Exhibit B

 

-

 

Building Rules and Regulations



--------------------------------------------------------------------------------

Landlord and Tenant agree as follows:

 

1.   The Premises.

 

1.1. Pre-Occupancy Improvements. Landlord and Tenant have agreed that no
improvements will be made to the Premises in connection with this Lease, and
Tenant accepts the Premises in their current “as-is” condition.

 

1.2. Post-Occupancy Improvements. Except for decorative activities inside the
Premises (which will not cause any material damage to the Building or building
systems, and will not be visible from outside the Premises), no additional
improvements, alterations or additions in or to the Premises may be made without
Landlord’s prior written consent. Tenant confirms that it has inspected and
accepted the Building and the Premises and has determined that the Building and
the Premises are suitable for its needs. Landlord and Tenant expressly disclaim
any implied warranty that the Premises are suitable for Tenant’s activities, and
Tenant’s obligation to pay Rent hereunder is not dependent upon the condition of
the Premises.

 

1.3. Common Areas. In connection with Tenant’s occupancy of the Premises,
Landlord also grants Tenant a non-exclusive right to use the common areas in the
Building and on the land on which the Building is located for the intended and
normal purpose for such common areas. Common areas include, as applicable,
elevators, sidewalks, parking areas, driveways, hallways, stairways, public
bathrooms, common entrances, any lobby and other similar areas and access ways.
Landlord reserves the right to change the common areas from time to time,
provided that sufficient common areas exist to give Tenant reasonable access to
the Premises. Tenant’s use of the parking areas associated with the Building
will not exceed the use of three (3) parking spaces for each 1,000 rentable
square feet located within the Premises, and the referenced limitation will
apply to the aggregate use by Tenant’s employees, agents and invitees. Landlord
shall be responsible for ensuring ADA compliance in the common areas, excluding
compliance complications arising out of a breach by the Tenant of this Lease.
Tenant will be responsible for ensuring ADA compliance in the Premises during
the Term.

 

1.4. Building Regulations. Tenant agrees to comply with the rules and
regulations for the Building as established by the Landlord from time to time.
The current rules and regulations for the Building, including the current
building hours, are attached as Exhibit “B” to this Lease. Landlord reserves the
right to amend such rules and regulations from time to time. Tenant also agrees
to cause its employees, agents and affiliates to comply with such rules and
regulations.

 

1.5. Use Restrictions. Tenant’s use of the Premises shall be limited to general
office use. Any other uses are subject to Landlord’s prior written consent,
which consent can be given or withheld in Landlord’s sole discretion. Without
the Landlord’s prior written approval, the Tenant shall not (a) allow any use of
the Premises which involves significant fire hazards or which could reasonably
be expected to increase the insurance rates associated with the Building; (b)
allow the storage or handling of hazardous or potentially hazardous materials in
the Premises; (c) allow activities in the Premises which could reasonably be
expected to adversely impact the ability of the other tenants in the Building to
use and enjoy their space, or the Landlord’s ability to operate the Building; or
(d) conduct any significant portion of its business from the Premises during
periods outside the building hours for the Building. Tenant shall comply with
all legal requirements relating to the use, condition and occupancy of the
Premises.

 

-2-



--------------------------------------------------------------------------------

1.6. Relocation. Landlord shall have the right to relocate Tenant to other space
in the Building which is comparable in size, utility and condition to the
Premises. To exercise such right, Landlord will give Tenant written notice.
Within ten (10) days after any relocation notice is received by Tenant, the
parties agree to execute and deliver an appropriate amendment to this Lease in
order to (a) establish the effective date for the relocation, which will be 60
days after such notice is received by Tenant, as set forth in the notice given
by Landlord; (b) obligate the Landlord to reimburse Tenant for Tenant’s
reasonable out-of-pocket expenses incurred in moving Tenant’s furniture,
equipment and supplies from the original space occupied to the relocation space;
(c) establish the relocation space as the Premises; and (d) terminate the
Tenant’s rights to the original space occupied.

 

1.7. Surrender of Premises. On or before the last day of the Term, Tenant shall
deliver the Premises to Landlord in good repair and condition, reasonable wear
and tear and condemnation and casualty damage excepted, and shall deliver to
Landlord all keys to the Premises. If requested by Landlord, and to the extent
requested by Landlord, Tenant will remove (at Tenant’s cost) wiring and cabling
located within the Premises. Provided that no Event of Default has occurred,
Tenant may remove all trade fixtures, furniture, and personal property placed in
the Premises by Tenant, provided that items that are attached or affixed in any
way to the Premises or Building will not be removed without Landlord’s prior
written consent (and to the extent such consent is given, all damage to the
Building or Premises caused by such removal will be repaired at Tenant’s cost),
and (c) items that were paid for, in whole or in part, by the Landlord
(including all fixtures and other improvements included in the Work) will not be
removed without Landlord’s prior written consent. All items not so removed
within shall, at Landlord’s option, be deemed to have been abandoned by Tenant
and may be stored, sold, destroyed or otherwise disposed of by Landlord after
any notices required by Oklahoma law are given. No act by Landlord shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
a surrender of the Premises shall be valid unless it is in writing and signed by
Landlord. The provisions of this Section 1.7 shall survive the end of the Term.

 

2.   Landlord Services; Maintenance.

 

2.1. Landlord Services. Landlord agrees to provide the following services: (a)
maintenance of the common areas of the Building; (b) water at existing supply
points; (c) janitorial services on weekdays (other than holidays) for all
Building standard installations; (d) elevator service; (e) electrical service
for normal office equipment that does not require more than 110 volts or consume
electricity at levels in excess of normal office equipment; and (f) heat and air
conditioning, as appropriate, as necessary to maintain reasonably comfortable
temperatures within the Premises. Landlord shall have the sole right to select
the utility companies or other third parties which will provide such services,
and to approve any such parties providing services to the Premises pursuant to
contracts or similar arrangements with Tenant, such as telecommunications
providers. The services to be provided by Landlord will only be provided during
normal building hours. In the event Tenant requires or desires any services at
other times or in excess of the described services, Tenant will be required to
make appropriate arrangements with Landlord and pay the amounts charged by
Landlord from time to time for excess services.

 

2.2. Interruptions. If any of the referenced services are interrupted and the
lack of such service materially and adversely affects the Tenant’s ability to
conduct business from the Premises for ten (10) consecutive business days or
longer, Tenant’s exclusive remedy shall be a reasonable abatement of Base Rent
for each consecutive day (after the referenced 10-day period) that the
interruption occurs. Any interruption in services will not make the Landlord
liable for damages or constitute a constructive eviction or otherwise affect
Tenant’s obligations under this Lease (except for the abatement of Rent
described in the preceding sentence).

 

-3-



--------------------------------------------------------------------------------

2.3. Maintenance. Tenant shall maintain the Premises in a clean, safe, and
operable condition, and shall not permit or allow to remain any waste or damage
to any portion of the Premises. Tenant shall repair or replace, subject to
Landlord’s direction and supervision, any damage to the Building caused by
Tenant or an employee, agent or affiliate of the Tenant within fifteen (15) days
after the occurrence of such damage. Any such work will be approved in advance
in writing by Landlord, and performed only by contractors and subcontractors
approved in writing by Landlord. Tenant shall cause all of its contractors and
subcontractors to procure and maintain insurance coverage naming Landlord as an
additional insured against such risks, in such amounts, and with such companies
as Landlord may reasonably require. All such work shall be performed in a good
and workmanlike manner and in accordance with all legal requirements.

 

2.4. No Liens. Tenant shall not permit any mechanic’s liens to be filed against
the Premises or the Building for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant. If such a lien is filed,
then Tenant shall, within ten (10) days after Landlord has delivered notice of
the filing thereof to Tenant, either (a) pay the amount of the lien and cause
the lien to be released of record, or (b) file a statutory bond with respect to
such lien and thereby cause such lien to be released as a claim against the
Building. All persons now or hereafter contracting with Tenant or any contractor
or subcontractor of Tenant for the furnishing of any labor, services, materials,
supplies or equipment with respect to any portion of the Premises, at any time
from the date hereof until the end of the Term, are hereby charged with notice
that they must look exclusively to Tenant to obtain payment for same. Nothing
herein shall be deemed a consent by Landlord to any liens being placed upon the
Building or Landlord’s interest therein due to any work performed by or for
Tenant.

 

3.   Rent and Security.

 

3.1. Base Rent. Tenant shall pay to Landlord the amount of Base Rent shown on
the first page of this Lease contemporaneously with the execution of this Lease,
and if any Base Rent associated with the monthly extensions described in the
definition of “Term” on page 1 of this Lease is not received by the Landlord on
or before the applicable deadlines, no such extension will be applicable and
Section 6.8 will govern any occupancy by Tenant after the end of the Term.

 

3.2. Operating Expense Increases. [intentionally deleted]

 

3.3. Other Occupancy Costs. Except for the costs and expenses that Landlord
expressly agrees to pay under the terms of this Lease, Tenant agrees to pay
before delinquency any and all debts and obligations incurred in connection with
its occupancy of the Premises, including any separately metered utilities and
all personal property taxes assessed against the Tenant’s trade fixtures,
equipment or other personal property.

 

3.4. Late Fees. All payments that Tenant is obligated to make under this Lease
must be received by Landlord on or before the date due, time being of the
essence with respect to all such payments. If any payments are late, Landlord
shall be entitled to collect a late fee in the amount of five percent (5%) of
the delinquent payment; provided, however, that such fee shall not be charged on
Tenant’s first delinquency until five (5) days after Landlord delivers written
notice of such delinquency to Tenant. In addition, any and all past due payments
shall bear interest from and after the 30th day following the applicable due
date, until paid, at the rate of 1.5% per month.

 

-4-



--------------------------------------------------------------------------------

3.5. Nature of Rent Obligations. The Tenant’s obligation to pay Rent and the
Landlord’s obligations under this Lease are independent obligations. All Rent
payments will be required and made without notice, demand, deduction or offsets
of any nature.

 

3.6. Tenant Review. Tenant represents and warrants that all financial and other
information provided by or on behalf of Tenant to Landlord or Landlord’s agents
in connection with this Lease was true and correct. If Tenant is not a publicly
traded company, Tenant further agrees to furnish Landlord with updated financial
information from time to time within fifteen (15) days after Landlord’s request.

 

4.   Insurance.

 

4.1. Building Insurance. Landlord shall keep the Building insured against damage
and destruction by fire, vandalism and other perils in an amount and under such
terms and conditions as Landlord and any mortgage holder on the Building deem
appropriate.

 

4.2. Personal Property Insurance. Tenant shall keep its personal property and
trade fixtures in the Premises and Building insured with “all risks” insurance
in an amount covering one hundred percent (100%) of the replacement cost of the
property and fixtures. Tenant will also keep any non-Building-standard
improvements made to the Premises at Tenant’s request insured to the same degree
as Tenant’s personal property, and name Landlord and any mortgage holder on the
Building as loss payees.

 

4.3. Liability Insurance. Tenant will maintain commercial general liability
insurance in amounts of $2,000,000 per occurrence, insuring Tenant, Landlord and
Landlord’s property management company against all liability for injury to or
death of a person or persons or damage to property arising from the use and
occupancy of the Premises.

 

4.4. Waiver of Subrogation. Landlord and Tenant each waives any claim it might
have against the other for any damage to or theft, destruction, loss, or loss of
use of any property, to the extent the same is insured against under any
insurance policy that covers the Building, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such event. Each party shall cause its
insurance carrier to endorse all applicable policies waiving the carrier’s
rights of recovery under subrogation or otherwise against the other party.

 

4.5. Insurance Criteria. Insurance policies that the Tenant is required to
maintain pursuant to this Lease: (a) will be issued by insurance companies
licensed to do business in the State of Oklahoma and acceptable to Landlord; (b)
will name the Landlord and the property management company as additional
insureds as their interest may appear; (c) will provide that the insurance
cannot be canceled or materially changed in the scope or amount of coverage
unless thirty (30) days’ advance notice is given to the Landlord; (d) will be
primary policies, and not contributing with, or in excess of, the coverage that
the Landlord may carry; (e) may be carried through a “blanket policy” or
“umbrella” coverage; and (f) will be maintained during the entire Term.

 

4.6. Evidence of Insurance. On or before the first day of the Term, and upon
each renewal of its insurance policies, Tenant will send Landlord certificates
of insurance evidencing its compliance with this Section. The certificate shall
specify amounts, types of coverage, the waiver of subrogation, and the insurance
criteria listed in Section 4.5. The policies shall be renewed or replaced and
maintained by the Tenant.

 

-5-



--------------------------------------------------------------------------------

4.7. Indemnity. Subject to Section 4.4, and excluding claims of third parties
arising from the sole or gross negligence of Landlord or its agents, Tenant
shall defend, indemnify, and hold harmless Landlord and its representatives and
agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including attorneys’ fees) arising from
(a) any injury to or death of any person or the damage to or theft, destruction,
loss, or loss of use of any property or other inconvenience arising out of (a)
any occurrence in the Premises, (b) the installation, operation, maintenance,
repair or removal of any equipment installed by or at the request of Tenant in
the Building, but outside of the Premises, or (c) Tenant’s failure to perform
its obligations under this Lease. The indemnity shall survive termination or
expiration of this Lease and shall not terminate or be waived, diminished or
affected in any manner by any abatement or apportionment of Rent under any
provision of this Lease. If any proceeding is filed for which indemnity is
required hereunder, the Tenant agrees to defend the indemnified party in such
proceeding at its sole cost utilizing counsel satisfactory to the indemnified
party, and Tenant will maintain contractual liability insurance sufficient to
cover such indemnity obligations.

 

4.8. Increase in Insurance. The amounts of coverage required by this Lease are
subject to review at Landlord’s option at the end of each three-year period
following the first day of the Term. At each review, the amounts of coverage
shall be increased to the lesser of: (a) the amounts of coverage required by
prudent landlords of comparable first class office buildings in the Tulsa
metropolitan area; or (b) twenty-five percent (25%) higher than the previous
insurance amounts. Landlord may make the review and require appropriate
increases based upon this review within sixty (60) days after each three-year
period ends.

 

5.   Loss of Premises.

 

5.1. Casualty. If the Building is damaged by fire, tornado or other casualty,
the Landlord will promptly assess the damage and notify all affected tenants of
the time period necessary to complete repairs (the “Restoration Period”). If the
Premises are damaged, and the damage will materially and adversely affect the
Tenant’s ability to conduct business from the Premises during the Restoration
Period and the Restoration Period is greater than two hundred forty (240) days,
Tenant may terminate the Lease by giving notice to the Landlord. Any termination
notice must be received by Landlord within fifteen (15) days after the Tenant’s
receipt of Landlord’s notice specifying the Restoration Period, and will be
effective on the date received by the Landlord. Landlord may also terminate the
Lease by giving notice to the Tenant if (a) the Restoration Period is greater
than 240 days, (b) the damage occurs within the last twenty-four (24) months of
the Term, (c) the insurance proceeds available to Landlord are insufficient to
pay for all necessary repairs, including situations where the mortgage holder on
the Building does not make the insurance proceeds available to Landlord, or (d)
the Landlord decides not to repair and restore the Building based on its current
economic analysis. If the Lease is terminated, Landlord will be entitled to
receive all insurance proceeds payable under policies maintained by Landlord or
Tenant with respect to alterations or improvements located in the Premises. If a
casualty occurs but the Lease is not terminated, (a) Landlord will promptly and
diligently repair and restore the Premises to substantially the same condition
as existed before the event occurred, and (b) during all periods between the
date of the casualty event and substantial completion of the repairs when the
Tenant is unable to conduct business from the Premises, Base Rent shall be
equitably abated. Landlord’s repair obligations under this section will be
limited to the extent of insurance proceeds actually received by Landlord for
the applicable casualty event, and will not include an obligation to repair or
replace any trade fixtures, furniture, equipment or other personal property lost
or damaged, any improvements made to the Premises at Tenant’s expense (all of
which will be replaced at Tenant’s expense and/or with insurance proceeds
arising from coverage maintained by Tenant) or any

 

-6-



--------------------------------------------------------------------------------

improvements other than building-standard improvements. Tenant will not have any
rights or receive any benefits under this section if an Event of Default exists
as of the date the damage occurs, or at any time thereafter, or if the Tenant or
an employee, agent or affiliate of the Tenant caused the damage.

 

5.2. Condemnation. Landlord will promptly notify Tenant of any eminent domain or
similar proceeding that will affect the Building or the common areas. If the
entire Building or Premises are taken pursuant to the exercise of eminent domain
rights, or conveyed in lieu thereof, this Lease will automatically terminate on
the date that the Tenant is required to vacate the Premises. If only a portion
of the Building is affected, the Landlord will promptly assess the situation and
notify all affected tenants of restoration alternatives and the corresponding
Restoration Period. If the Premises are affected, the condemnation event will
materially and adversely affect the Tenant’s ability to conduct business from
the Premises during the Restoration Period and the Restoration Period is greater
than two hundred forty (240) days, Tenant may terminate the Lease by giving a
termination notice in accordance with Section 5.1. Landlord may also terminate
the Lease by giving notice to the Tenant if (a) the Restoration Period is
greater than 240 days, (b) the condemnation occurs within the last twenty-four
(24) months of the Term, (c) the condemnation award received by Landlord is
insufficient to pay for all necessary repairs, including situations where the
mortgage holder on the Building does not make the condemnation award available
to Landlord, or (d) the Landlord decides not to repair and restore the Building
based on its current economic analysis. If the Premises are affected but the
Lease is not terminated, (a) Landlord will promptly and diligently repair the
Premises to the extent possible, and (b) during all periods between the date of
the taking and substantial completion of the repairs that the Tenant is unable
to conduct business in the ordinary course from the Premises, Base Rent shall be
equitably abated. If a portion of the Premises is lost permanently, Base Rent
shall be equitably abated. Landlord’s repair obligations under this section will
be limited to the extent of condemnation proceeds actually received by Landlord.
Any and all condemnation or similar awards will be paid in full to Landlord, and
Tenant hereby irrevocably assigns to Landlord all of its rights, title and
interest in and to such awards, except to the extent that the Tenant is able to
pursue a separate claim for its moving costs, lost profits or similar claims
which will not reduce or otherwise adversely affect Landlord’s award. Tenant
will not have any rights or receive any benefits under this section if an Event
of Default exists as of the date the condemnation occurs, or at any time
thereafter.

 

6.   Default.

 

6.1. Events of Default. Each of the following will constitute an “Event of
Default” under this Lease: (a) a violation of Section 7.2 (which restricts the
Tenant’s ability to assign its rights under this Lease), (b) a violation of
Section 4 (which establishes the Tenant’s insurance requirements for this
Lease), (c) Tenant’s failure to pay Base Rent within five (5) days after
Landlord has delivered written notice to Tenant that the same is due, (d)
Tenant’s failure to pay Landlord any sums due under this Lease (other than Base
Rent) within ten (10) days after Landlord has delivered written notice to Tenant
that the same is due, (e) Tenant’s failure to provide any certificate requested
by Landlord pursuant to Section 4.6 within five (5) days after Landlord’s second
written request, (f) Tenant’s failure to perform, comply with, or observe any
other agreement or obligation under this Lease (i.e., other than the obligations
described in subparagraphs (a) through (e) above) and the continuance of such
failure for a period of more than thirty (30) days after Landlord has delivered
written notice thereof; (g) Landlord determines that any financial or other
information provided by or on behalf of Tenant in connection with this Lease was
not true and correct; and (h) the filing of a petition by or against Tenant in
any bankruptcy or other insolvency proceeding, or seeking any relief under any
state or federal debtor relief law, including the appointment of a liquidator or
receiver for all or substantially all of Tenant’s property or for Tenant’s
interest in this Lease; provided,

 

-7-



--------------------------------------------------------------------------------

however, if such a petition is filed against Tenant, as opposed to by Tenant,
then such filing shall not be an Event of Default unless Tenant fails to have
the proceedings initiated by such petition dismissed within 90 days after the
filing thereof. Notwithstanding the foregoing, an Event of Default shall occur
immediately under subparagraph (c) above, and without any obligation of Landlord
to give any notice, if Tenant fails to pay Base Rent when due and, during the
preceding 12-month period, Landlord gave Tenant written notice of failure to pay
Base Rent on one or more occasions. Landlord and Tenant agree that notices and
cure periods set forth above are reasonable under the circumstances.
Consequently, except for the notices described above, Tenant expressly waives
any right to receive any notice of Tenant’s failure to perform or observe its
obligations under this Lease, any notice to quit (including notices otherwise
required by 41 Okla. Stat. § 6), any demands for payment of Rent or for
possession of the Premises, and any other notices or cure periods provided by
applicable law.

 

6.2. Default Remedies. Upon any Event of Default, Landlord may pursue any one or
more of the remedies described in this Section. Any and all remedies set forth
in this Lease (a) shall be in addition to any and all other remedies the
Landlord may have at law or in equity, (b) shall be cumulative, and (c) may be
pursued successively or concurrently as Landlord may elect. The exercise of any
remedy shall not be deemed an election of remedies, or preclude Landlord from
exercising any other remedies in the future. For purposes of this Section 6,
“collection costs” include all costs incurred by Landlord (including court costs
and reasonable attorneys’ fees and expenses) in (a) obtaining possession of the
Premises, (b) removing and storing any personal property located in the Premises
when Landlord takes possession thereof, (c) restoring the condition of the
Premises to the condition that existed at the beginning of the Term, (d) If
Tenant is dispossessed and this Lease is not terminated, reletting all or any
part of the Premises (including brokerage commissions, cost of tenant
improvements, and other costs incidental to such reletting), (e) performing
obligations of the Tenant which Tenant failed to perform, and (f) otherwise
enforcing or protecting the Landlord’s rights and remedies under this Lease.

 

6.3. Termination of Lease. Upon any Event of Default, Landlord may terminate
this Lease by giving Tenant written notice thereof. In no event will the Lease
be deemed to have been terminated unless and until the Landlord gives such
notice and such notice specifically states that it is the Landlord’s intent to
terminate the Lease. Upon any such termination, Tenant shall pay to Landlord all
collection costs, all Rent accrued hereunder through the date of termination,
and an amount equal to (a) the total Rent that Tenant would have been required
to pay for the remainder of the Term discounted to present value at a per annum
rate equal to the “prime rate” (as published in the Wall Street Journal on, the
effective date of the termination), minus (b) the then present fair rental value
of the Premises for such period, similarly discounted.

 

6.4. Termination of Possession. Upon any Event of Default, Landlord may
terminate Tenant’s right to possess the Premises without terminating this Lease
by giving written notice thereof to Tenant. Upon any such election by Landlord,
Tenant shall pay to Landlord all collection costs, all Rent accrued hereunder
through the date that Tenant’s right to possess the Premises is terminated, and
an amount equal to (a) all Rent and other sums that Tenant is required to pay
during the remainder of the Term, minus (b) any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
costs incurred by Landlord in reletting the Premises. Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or to collect rent due in connection
with such reletting. The termination of Tenant’s right to possess the Premises
shall not affect Tenant’s obligations under this Lease for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due from Tenant, without the necessity of Landlord’s waiting
until the expiration of the Term. If the reletting results in the Landlord’s
receipt of net consideration which exceeds the amount of the Rent, Tenant will
have no claim to such excess.

 

-8-



--------------------------------------------------------------------------------

6.5. Option to Perform. Landlord may perform any act that the Tenant is
obligated to perform under the terms of this Lease in Tenant’s name and on
Tenant’s behalf, without being liable for any claim for damages. Tenant agrees
to reimburse Landlord on demand for any expenses which Landlord may incur in
thus effecting compliance with Tenant’s obligations under this Lease, together
with interest thereon at the rate of 1.5% per month.

 

6.6. No Waiver. No waiver by Landlord of any violation or breach of any
requirement under this Lease shall waive Landlord’s rights regarding any future
violations. Landlord’s acceptance of Rent following an Event of Default shall
not cure the Event of Default or otherwise affect the Landlord’s remedies
pursuant to such Event of Default. Landlord’s acceptance of any partial payment
of Rent shall not waive Landlord’s rights with regard to the remaining portion
of the Rent that is due, regardless of any endorsement or other statement on the
payment or in any writing delivered with the payment.

 

6.7. Security Interest. In order to secure the amounts due and payable to
Landlord under this Lease, Tenant grants to Landlord a security interest in all
of Tenant’s goods located in the Building, and its accounts and general
intangibles, and all proceeds thereof. Until all of the Tenant’s obligations
under this Lease have been fully performed, the goods will not be removed from
the Building without the prior written consent of Landlord. Upon the occurrence
of an Event of Default, Landlord may, in addition to all other remedies,
exercise the rights afforded to a secured party under the Oklahoma Uniform
Commercial Code.

 

6.8. Holding Over. If Tenant fails to surrender the Premises at the end of the
Term, Tenant will be a tenant at sufferance and will be subject to all of the
terms of this Lease, provided that Base Rent will be an amount equal to two (2)
times the Base Rent payable during the last month of the Term, and Tenant will
be obligated to protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including any claims made by any succeeding tenant founded upon
such failure to surrender, and any lost profits to Landlord resulting therefrom.
The provisions of this Section 6.8 will not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or under
applicable law.

 

7.   Assignments.

 

7.1. Landlord Transfer. Landlord may transfer any portion of the Building and
assign any of its rights under this Lease at any time. If Landlord assigns its
rights under this Lease, Landlord will be released from any further obligations
hereunder arising after the date of the assignment, provided that the assignee
assumes the obligations of the “landlord” hereunder in writing (including the
obligations associated with the Security Deposit).

 

7.2. Tenant Restrictions. Tenant will not assign any of its rights under this
Lease without the prior written consent of Landlord. This restriction will be
construed to prohibit any of the following events (and all references to an
“assignment” in this Section 7 will be deemed to include any of the following
events): (i) any assignment or transfer (including transfers for purposes of
collateral security) of this Lease or any estate or interest therein, whether
directly or by operation of law, (ii) any subletting of any portion of the
Premises, or the granting of any license or other right of occupancy with

 

-9-



--------------------------------------------------------------------------------

respect to any portion of the Premises, or any use of the Premises by any
parties other than Tenant, (iii) any merger, consolidation, or other
reorganization which results in another entity becoming the Tenant under this
Lease, and (iv) if Tenant is an entity other than a corporation whose stock is
publicly traded, any transfer of an ownership interest in Tenant so as to result
in a change in the current control of Tenant. Notwithstanding the foregoing
restriction, Tenant may assign its interest in this Lease without the written
consent of Landlord to: (a) any entity that controls, is controlled by or is
under common control with the Tenant, (b) any entity resulting from a merger or
consolidation of Tenant, or (c) any entity that acquires all or substantially
all of the Tenant’s assets, provided that any such assignee assumes in writing
the Tenant’s obligations under this Lease and has a tangible net worth
(calculated in accordance with GAAP standards, but excluding intangible assets)
equal to or greater than the tangible net worth of Tenant as of the date of this
Lease. Tenant shall promptly notify Landlord of any such assignment.

 

7.3. Consent Standards. When Landlord’s consent is required, Landlord’s consent
to any proposed assignment will not be unreasonably withheld. Landlord will be
deemed to be reasonable in withholding its consent if (i) the proposed
assignee’s financial condition is determined by the Landlord to be unacceptable
based on the criteria generally used by the Landlord to screen tenants of the
Building, (ii) the proposed assignee’s business is not suitable for the Building
considering the business of existing tenants or the criteria generally used by
the Landlord to screen tenants of the Building, (iii) any terms of this Lease
will be violated by the assignee’s occupancy of the Premises, including the use
restrictions, (iv) Tenant proposes to retain any consideration to be received by
it in connection with the assignment in excess of the amount payable to
Landlord, (v) the proposed assignee is an occupant of the Building, or is a
person or entity with whom Landlord is then, or has been within the six-month
period prior to the time Tenant seeks to enter into such assignment, negotiating
to lease space in the Building (or any affiliate of any such person or entity),
or (vi) Landlord will be required to incur any costs or expenses in connection
with the proposed assignment (excluding costs or expenses that Tenant pays or
agrees to pay in connection with its request for consent). Landlord may, within
30 days after submission of Tenant’s request for Landlord’s consent to an
assignment, cancel this Lease as of the date the proposed assignment is to be
effective. Thereafter, Landlord may lease the Premises to the prospective
assignee (or to any other person) without liability to Tenant.

 

7.4. No Release/Waiver. No assignment will release Tenant from its obligations
under this Lease unless the Landlord consents to such release in writing. Unless
the Landlord consents to such release in writing, from and after any such
assignment, Tenant and any assignee shall be jointly and severally liable under
this Lease. Landlord’s consent to any assignment shall not waive Landlord’s
rights with respect to any subsequent assignments, which will remain subject to
the foregoing restrictions.

 

8.   Miscellaneous.

 

8.1. Force Majeure. Excluding Tenant’s obligations under this Lease that can be
performed by the payment of money (such as payment of Rent and maintenance of
insurance), whenever a period of time is prescribed for action to be taken by
either party, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations, or restrictions, or any other causes of any kind whatsoever
which are beyond the control of such party. Otherwise, time is of the essence of
the provisions of this Lease, including the exhibits attached as a part hereof.

 

-10-



--------------------------------------------------------------------------------

8.2. Notices. All notices and other communications given pursuant to this Lease
will be given in writing and addressed in accordance with the addresses
reflected on the first page of this Lease (provided that the parties may change
their addresses by giving notice of an address change in conformity with this
provision). The approved notification methods under this Lease are (a) by
certified mail with return receipt requested, (b) by hand delivery, (c) by
nationally recognized overnight courier service, and (d) by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder. All notices shall be effective upon
delivery. Upon request of Landlord, Tenant will furnish a signed certificate
containing such factual matters relating to this Lease as the Landlord may
reasonably request.

 

8.3. Separability. If any provision of this Lease is illegal, invalid, or
unenforceable under present or future laws, then the remainder of this Lease
will not be affected thereby and in lieu of such clause or provision, there will
be added a clause or provision as similar in terms to such illegal, invalid, or
unenforceable clause or provision as may be possible which is legal, valid, and
enforceable.

 

8.4. Amendments: Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in written
and signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, subject to the
restrictions contained in this Lease. This Lease is for the sole benefit of
Landlord and Tenant, and, other than mortgage holders, no third party shall be
deemed a third party beneficiary hereof.

 

8.5. No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

 

8.6. Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

 

8.7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THIS LEASE.

 

8.8. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Oklahoma. Landlord and Tenant agree that the
federal and state courts of the State of Oklahoma shall have exclusive
jurisdiction over any disputes or other matters relating to this Lease.

 

-11-



--------------------------------------------------------------------------------

8.9. Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
instrument recorded without the prior written consent of Landlord.

 

8.10. Joint and Several Liability. If Tenant is comprised of more than one
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All obligations of Tenant under this Lease which
are not fully performed at the end of the Term shall survive the end of the
Term.

 

8.11. Landlord’s Fees, Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent.

 

8.12. Limitation on Landlord’s Liability. The parties expressly acknowledge and
agree that the liability of Landlord (and its partners, shareholders, members or
other affiliates) to Tenant, or any person or entity claiming by, through or
under Tenant, for any matter relating to or arising out of the occupancy or use
of the Premises and/or other areas of the Building shall be limited to the
actual direct (but not consequential) damages sustained, and shall be
recoverable only from the interest of Landlord in the Building. In no event will
the Landlord or its partners, shareholders, members or other affiliates be
personally liable in connection with any such claim.

 

8.13. Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent
in connection with the negotiation or execution of this Lease, other than
Trammell Crow Services, Inc., whose commission shall be paid by Landlord
pursuant to a separate written agreement. Tenant and Landlord shall each
indemnify the other against all liabilities for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party. Upon reasonable advance notice to Tenant,
Landlord or its broker will have the right to enter the Premises at all
reasonable hours to show the Premises to prospective purchasers or lenders and,
during the last twelve (12) months of the Term, to prospective tenants.

 

8.14. Subordination. This Lease is subordinate to prior or subsequent mortgages
covering the Building. If any mortgage is foreclosed, then: (a) this Lease shall
continue; (b) Tenant’s possession shall not be disturbed provided that no Event
of Default has occurred; (c) Tenant will attorn to and recognize the mortgagee
or purchaser at foreclosure sale as Tenant’s landlord for the remaining Term;
and (d) such mortgagee or purchaser shall not be bound by: (i) any payment of
Rent for more than one month in advance, except the Security Deposit; (ii) any
amendment, modification, or ending of this Lease without such mortgagee or
purchaser’s consent after such party’s name and address is given to Tenant
unless the amendment, modification, or ending is specifically authorized by this
Lease and does not require Landlord’s prior agreement or consent, and (iii) any
liability for any act or omission of a prior Landlord. This Section 8.14 is
self-operating. However, Tenant shall promptly execute and deliver any documents
needed to confirm this arrangement.

 

ENTERED INTO on the date set forth on the first page of this Lease.

 

-12-



--------------------------------------------------------------------------------

TC MERIDIAN TOWER LP, a Delaware limited

partnership

By:

 

Trammell Crow Tulsa Development, Inc., a

Delaware corporation, its General Partner

   

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

       

Name:

 

[ILLEGIBLE]

       

Title:

 

President

LNGI OBAL DESlGN GROUP, INC

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

Name:

 

Michael M. Patton

   

Title:

 

President

 

 

 

-13-